Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 1 of 30


                            Civil Action No. 20 CV 5878 (CM)

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


                            J.T., Individually and on behalf of D.T. et al.,

                                                                                 Plaintiffs,

                                                     -against-

                            BILL de BLASIO, in his official capacity as the Mayor of
                            New York City et al.,

                                                                               Defendants.



                            NYC DEFENDANTS’ MEMORANDUM OF LAW IN
                            OPPOSITION TO PLAINTIFFS’ MOTION FOR A
                            PRELIMINARY INJUNCTION AND IN SUPPORT
                            OF THEIR MOTION TO DISMISS THE
                            COMPLAINT


                                            JAMES E. JOHNSON
                                  Corporation Counsel of the City of New York
                                      Attorney for the NYC Defendants
                                      100 Church Street
                                      New York, N.Y. 10007

                                       Of Counsel:
                                       Janice Birnbaum, Senior Counsel
                                       (jbirnbau@law.nyc.gov)
                                       Marilyn Richter, Senior Counsel
                                       (mrichter@law.nyc.gov)
                                       Mark Toews, Senior Counsel
                                       (mtoews@law.nyc.gov)
                                       LM #: 2020-027097
           Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 2 of 30




                                                   TABLE OF CONTENTS


PRELIMINARY STATEMENT ..............................................................................................................1

STATEMENT OF FACTS .......................................................................................................................2

LEGAL ARGUMENT

    POINT I

    PLAINTIFFS’ APPLICATION FOR A TRO AND PRELIMINARY
    INJUNCTION SHOULD BE DENIED ...........................................................................................10

    A. Plaintiffs Do Not Have a Clear or Substantial Likelihood of Success on the
       Merits because States and Localities Have Broad Discretion to Consider
       Public Health and Safety in Determining When and How to Provide
       Services During an Emergency, including the Closure of School Buildings
       and the Provision of Remote Educational Services .......................................................................10

    B. Plaintiffs’ claims against the NYC Defendants are meritless because DOE
       has not changed the Special Educational Placement for any of its Students
       with Disabilities without Parental Consent ...................................................................................14

    C. To the Extent that a Student with a Disability enrolled in a NYC Public
       School is Currently Struggling or Believes that She was Denied a FAPE,
       that Student has Multiple Avenues for Redress and in any Event, is
       Required to Exhaust IDEA’s Administrative Remedies Prior to Filing a
       Lawsuit ...........................................................................................................................................15

    D. Plaintiffs Have Not Shown That They Are Likely to Suffer Irreparable
       Injury Absent an Award of Preliminary Injunctive Relief .............................................................19

    E. Both the Balance of the Equities and the Public’s Interests Favor a Denial
       of Plaintiffs’ Request for Preliminary Injunctive Relief ................................................................20

POINT II

    PLAINTIFFS’ COMPLAINT SHOULD BE DISMISSED BECAUSE
    THE COURT LACKS SUBJECT MATTER JURISDICTION AND THE
    COMPLAINT FAILS TO STATE A CLAIM UPON WHICH RELIEF
    CAN BE GRANTED..........................................................................................................................22

        A. The Court Lacks Subject Matter Jurisdiction Because Plaintiffs Have
           Failed to Exhaust their Administrative Remedies......................................................................22



                                                                       i
            Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 3 of 30




        B. The Complaint Should be Dismissed for Failure to State a Claim. The
           Claims in the Complaint are Meritless as a Matter of Law.......................................................23

        C. The Complaint Should be Dismissed for Failure to State a Claim
           Because the Claims against the NYC Defendants Are Not Plausible or
           Sufficiently Pled .........................................................................................................................23

        D. Neither Compensatory Nor Punitive Damages are Available under the
           IDEA ..........................................................................................................................................25

CONCLUSION ........................................................................................................................................25




                                                                      ii
             Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 4 of 30




                                                 TABLE OF AUTHORITIES

                                                                                                                                      Page(s)

Cases

In re Abbott,
    954 F.3d 772 (5th Cir. 2020) ...............................................................................................................11

Ass’n of Jewish Camp Operators v Cuomo,
   2020 US Dist LEXIS 117765 (NDNY July 6, 2020, No. 1:20-CV-0687
   (GTS/DJS)) ..........................................................................................................................................21

Barbecho v Decker,
   2020 US Dist LEXIS 82978 (SDNY May 11, 2020, No. 20-cv-2821 (AJN)) ....................................20

Borey v. Nat’l Union Fire Ins. Co.,
   934 F.2d 30 (2d Cir. 1991)...................................................................................................................20

Cave v. E. Meadow Union Free Sch. Dist.,
   514 F.3d 240 (2d Cir. 2008).................................................................................................................25

Connecticut Citizens Defense League, Inc. v Lamont,
   2020 US Dist LEXIS 99872 (D Conn June 8, 2020, No. 3:20-cv-00646
   (JAM))..................................................................................................................................................21

De Paulino v. N.Y.C. Dep’t of Educ.,
   959 F.3d 519 (2d Cir. 2020).................................................................................................................18

Doe v Arizona Dept. of Educ.,
   111 F3d 678 (9th Cir 1997) .................................................................................................................17

Fry v. Napoleon Cmty. Sch.,
   137 S.Ct. 743 (2017) ............................................................................................................................15

Geller v. De Blasio,
   2020 U.S. Dist. LEXIS 87405 (SDNY, May 18, 2020, No. 20 CV 3566
   (DLC))..................................................................................................................................................11

Hickox v. Christie,
   205 F. Supp. 3d 579 (D.N.J. 2016) ......................................................................................................11

Hoeft v. Tucson Unified Sch. Dist.,
   967 F.2d 1298 (9th Cir. 1992) .......................................................................................................16, 17

South Bay United Pentecostal Church v. Newsom,
   140 S. Ct. 1613 (2020) .........................................................................................................................11


                                                                       iii
             Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 5 of 30




Ashcroft v. Iqbal,
   556 U.S. 662 ........................................................................................................................................23

J.S. v. Attica Cent. Sch.,
    386 F.3d 107 (2d Cir. 2004).................................................................................................................15

Jacobson v. Massachusetts,
   197 U.S. 11 (1905) ....................................................................................................................... passim

L.V. v. N.Y. City Dep’t of Educ.,
   2020 U.S. Dist. LEXIS 120995 (SDNY July 8, 2020, No. 19 CV 5451
   (AT)(KHP))..........................................................................................................................................24

New York v. Actavis PLC,
  787 F.3d 638 (2d Cir. 2015).................................................................................................................19

Polera v. Board of Educ.,
   288 F.3d 478 (2d Cir. 2002)...........................................................................................................23, 25

Prince v. Massachusetts,
    321 U.S. 158 (1944) .............................................................................................................................11

Student A. v. San Francisco Univied Sch. Dist,
   2020 U.S. Dist. LEXIS 19191 (N.D. Cal. February 5, 2020 No. 19 CV 3101)...................................16

Student X v. N.Y.C. Dep’t of Educ.,
   2008 U.S. Dist. LEXIS 88163 (EDNY Oct. 30, 2008 07-CV-2316
   (NGG)(RER)) ......................................................................................................................................18

United States v. Chalk,
   441 F.2d 1277 (4th Cir. 1971) .............................................................................................................11

V.D. v New York,
   403 F Supp 3d 76 (EDNY 2019) .........................................................................................................21




                                                                      iv
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 6 of 30




                                   PRELIMINARY STATEMENT

       Plaintiffs’ 350-page complaint (with appendices) seeks to bring a nationwide class action on

behalf of all students with disabilities (SWDs), against all school districts in the United States and all

fifty State Education Departments. The Complaint essentially alleges that because of nationwide

closures of school buildings in the wake of the COVID-19 pandemic, every public school district in the

nation has denied every student with a disability in the nation a free, appropriate public education

(FAPE) as defined by his or her individualized education plan (IEP) in violation of the Individuals with

Disabilities Education Act (IDEA), the Americans with Disabilities Act (ADA), Section 504 of the

Rehabilitation Act (“Section 504”), the Equal Protection and Due Process clauses of the Fourteenth

Amendment of the United States Constitution, and unspecified provisions of every State Constitution.

       The complaint alleges that the school closures were done in “bad faith” and seeks, inter alia,

preliminary and permanent injunctive relief requiring schools to re-open for full-time in-person

instruction for all SWDs, and compensatory and punitive damages, plus attorneys’ fees. Plaintiffs’

motion for a preliminary injunction seeks an order compelling schools to re-open for full-time in-person

instruction for all SWDs immediately, in the middle of a global pandemic, or in the alternative, to issue

“pendency vouchers” to all parents to engage in “self-cure” of alleged deprivations, and publicly-funded

immediate, independent re-evaluations for all SWDs.

       Defendants Bill de Blasio, in his official capacity as the Mayor of the City of New York,

Richard Carranza, in his official capacity as the Chancellor of the New York City Department of

Education, and the New York City Department of Education (DOE), collectively the “NYC

Defendants,” submit this memorandum of law in opposition to the motion for a preliminary injunction,

and in support of their motion to dismiss the complaint, pursuant to Rule 12(b)(6) of the Federal Rules




                                                    1
         Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 7 of 30




of Civil Procedure, on the ground that the complaint fails to state a claim upon which relief can be

granted and pursuant to Rule 12(b)(1) for lack of subject matter jurisdiction.

       Plaintiffs have failed to satisfy the requirements for the granting of the extraordinary relief of a

mandatory preliminary injunction. As to the complaint, there is no authority in the IDEA or any other

cited law for the relief Plaintiffs seek. Moreover, the complaint fails to allege any facts about the 38 sets

of parent and student Plaintiffs who reside in New York City that would support any claim. The

complaint merely asserts that these Plaintiffs reside in New York City and that the students have been

classified as disabled. In addition, Plaintiffs have failed to exhaust their administrative remedies and,

accordingly, the Court lacks subject matter jurisdiction.

                                       STATEMENT OF FACTS
       COVID-19 is a new and sometimes fatal viral infection. The COVID-19 pandemic is

 unprecedented in its scope, affecting nearly every country in the world. (Declaration of Demetre

 Daskalakis, Deputy Commissioner of the Division of Disease Control of the New York City

 Department of Health and Mental Hygiene (DOHMH), dated September 18, 2020 (hereafter “Health

 Decl.”), ¶ 5). While there are some investigational treatments, at this time there is no known proven

 and effective treatment and no vaccine for COVID-19. (Health Decl. ¶ 9) In March 2020, New York

 City (the “City”) became the epicenter of the COVID-19 pandemic in the U.S. and had one of the

 largest reported disease burdens in the world. By mid-May, there had been over 185,000 confirmed

 cases in the City, with over 20,000 confirmed or probable COVID-19 deaths. At that time, the City

 had the sixth highest number of reported COVID-19 deaths as compared to any country in the world.

 See COVID-19 Dashboard, Center for Systems Science and Engineering at Johns Hopkins University,

 https://www.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467b48e9ecf6;

 (Health Decl.. ¶ 13). Beginning in mid-March, there was a surge in the number of individuals with


                                                     2
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 8 of 30




COVID-19 who were hospitalized with severe symptoms such as respiratory distress, requiring

supplementary oxygen, mechanical ventilation and/or other life support. (Health Decl. ¶ 15)

       Public health efforts in New York State (the “State”) in response to the COVID-19 pandemic

have been primarily focused on reducing spread in the community, which protects people from

disease, especially people with increased risk of severe or fatal illness, and reduces the likelihood that

health care facilities become overwhelmed with an influx of COVID-19 patients. (Health Decl. ¶__

10) Mayor de Blasio and other City officials recognized that COVID-19 could spread rapidly through

the City’s dense population and worked with Governor Cuomo and other State officials to contain the

spread. In response to the quickly developing COVID-19 outbreak in New York State, Governor

Cuomo declared a formal State of Emergency on March 7, 2020. See New York State Executive

Order No. 202 at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.pdf.

       On March 11, 2020, the World Health Organization characterized COVID-19 as a pandemic, the

first ever pandemic caused by a coronavirus. See https://www.who.int/news-room/detail/29-06-2020-

covidtimeline. On March 12, 2020, pursuant to his authority under New York State Executive Law §

24 (“Executive Law”) and New York City Administrative Code (“Administrative Code”) section 3-

104, Mayor de Blasio issued Emergency Executive Order No 98, inter alia, declaring a state of

emergency     in       the   City.   See   https://www1.nyc.gov/assets/home/downloads/pdf/executive-

orders/2020/eeo-98.pdf. By Executive Order 202.4, Governor Cuomo directed that all schools in New

York           State            be         closed         by          March            18,          2020.

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO%20202.4.pdf; Declaration of

Christina Foti (“Foti Decl.”), ¶ 5. On March 15, 2020, Mayor de Blasio announced that the New York

City public school system would close due to the pandemic, effective March 23 and that DOE staff

would use the week of March 16 to develop DOE’s transition plan and train staff on remote learning,
                                                    3
         Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 9 of 30




 which would begin the following week for all of the City’s children attending DOE schools, including

 students with disabilities. See https://www1.nyc.gov/office-of-the-mayor/news/151-20/new-york-city-

 close-all-school-buildings-transition-remote-learning; Foti Decl ¶ 5. The Mayor further stated that the

 earliest the schools might reopen would be April 20, 2020, but that they might have to remain closed

 through the end of the school year. Id.

       On Monday, March 23, 2020, DOE commenced remote instruction and began the process of

providing remote devices, principally iPads, to all school-aged children in the City who needed such

devices. To date, over 320,000 iPads have been distributed, including 96,400 to students with IEPs. Foti

Decl. ¶ 6. DOE also provided and continue to provide data plans and internet access for these devices

when needed. Id. DOE also created a Special Education Remote Learning Plan (“RLP”) to tailor the

remote instruction to each student’s individual needs in light of the constraints imposed by the pandemic

restrictions. Id. ¶ 8 RLPs were completed for more than 98.2% of students with IEPs. Id. Additionally,

the DOE instituted teletherapy for the on-going provision of clinical and therapeutic related services. Id.

DOE held IEP meetings remotely and updated over 98,000 IEPs. Id.

       As the virus continued to spread rapidly through New York, Governor Cuomo issued Executive

Order No. 202.10 which, inter alia, declared that all non-essential gatherings of individuals of any size

for        any          reason        be        cancelled        or         postponed.                 See

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.10.pdf. On March 25,

2020 Mayor de Blasio incorporated this gatherings ban into Executive Order No. 103 (“EO 103”):

                 In order to avoid the mass congregation of people in public places and to
                 reduce the opportunity for the spread of COVID-19 any non-essential
                 gathering of individuals of any size for any reasons shall be cancelled or
                 postponed.
See https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-103.pdf.




                                                     4
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 10 of 30




By executive order dated March 18, 2020, Governor Cuomo directed the closure of all non-essential

businesses:    https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO202.6.pdf.        On

March 30, 2020, Mayor de Blasio issued Executive Order No. 104 extending the prohibition on

gatherings    promulgated     in   EO   103,   incorporating   Governor   Cuomo’s       Executive   Order.

https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-104.pdf.

       The closing of schools and non-essential businesses and the banning of gatherings enabled most

 New Yorkers to undertake a key physical distancing measure—staying at home as much as possible.

 Other physical distancing measures include, when out of the home, staying at least six feet from

 others, and wearing a face covering when distance cannot be maintained. By mid-April, COVID-19

 transmission had peaked in New York City, followed by a steady decrease in the number of new cases,

 hospitalizations and deaths. DOHMH attributes this decrease largely to physical distancing, because

 there is no other explanation for the significant reduction in disease transmission. (Health Decl. ¶¶

 15, 16)

       As of September 16, 2020, there have been almost 234,000 cases of COVID-19 in New York

 City, with over 57,000 hospitalizations and over 23,000 deaths (over 19,000 confirmed and over

 4,000 probable). The reproduction number (the average number of people each infected person

 infects) has been in the range of one since the end of March and the percent positivity has been

 below two percent since July 12, and the 7-day rolling average has been in the range of one percent

 since early August.        https://www1.nyc.gov/site/doh/covid/covid-19-data.page. While these data

 show that New York City has been successful in reducing the spread of COVID-19, physical

 distancing efforts must continue if a resurgence is to be prevented. Even when precautions are taken,

 such as staying apart from others and wearing a face covering, in-person interactions carry some risk

 of disease transmission, particularly in enclosed indoor spaces. (Health Decl. ¶ 16)

                                                    5
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 11 of 30




        Children can get COVID-19. As of September 10, 2020, almost 550,000 children had tested

 positive for COVID-19 in the United States. This represents a 15% increase from August 27 to

 September     10,    2020.    See    https://services.aap.org/en/pages/2019-novel-coronavirus-covid-19-

 infections/children-and-covid-19-state-level-data-report/. In New York City, among persons 0-17

 years of age, there have been 7,896 confirmed cases, 635 hospitalizations, and 12 deaths, as of

 September 15, 2020. https://www1.nyc.gov/site/doh/covid/covid-19-data.page. (Health Decl. ¶ 20)

       While further studies are needed, the preponderance of the available evidence indicates that

children are less likely to be symptomatic and less likely to develop severe symptoms than adults.

However, a new health condition, multisystem inflammatory syndrome (MIS-C) associated with

COVID-19, is appearing in children in New York City and elsewhere. Although rare, MIS-C is a

serious inflammatory condition that can create problems with the heart and other organs that requires

hospitalization. The symptoms of MIS-C often appear days or weeks after the child became infected

with the virus that causes COVID-19. As of September 16, 2020, there were 226 confirmed cases of

MIS-C in New York City. (Health Decl. ¶ 22) Another concern is children with pre-existing medical

conditions that make them more likely to develop severe symptoms if they contract COVID-19.

Children who are medically complex, who have neurologic, genetic or metabolic conditions, or who

have congenital heart disease, might be at increased risk for severe illness from COVID-19 compared to

other children. (Health Decl. ¶ 23)

       While there is still much to learn about COVID-19, there is a growing body of evidence that

children may be efficient transmitters of the virus, especially older children. The early results of a large

study in South Korea, released in late July 2020 found that children over the age of 10 can transmit

COVID-19 as effectively as adults. See https://wwwnc.cdc.gov/eid/article/26/10/20-1315_article. There

is also emerging evidence that children may have high viral loads, even though they are generally less

                                                     6
           Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 12 of 30




symptomatic than adults. A recent study released in August by the Harvard Medical School found that

children of all ages carried significantly higher viral loads in their upper airways, particularly early in

infection, than hospitalized adults with severe disease. See https://www.jpeds.com/article/S0022-

3476(20)31023-4/fulltext. While additional research is needed, the potential for children to have high

viral loads in the absence of symptoms has significant implications for community transmission.

(Health Decl. ¶¶ 24, 25) Accordingly, it is a serious concern that if children attending school become

infected, they may infect other children, school staff, and persons they live with, including children and

adults at increased risk for severe illness. (Health Decl. ¶ 26)

       On June 5, 2020, the Governor loosened some of the restrictions imposed on all New York

schools,          including            City           schools,         for           the          summer.

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO202.37-new.pdf. After careful

study of the pandemic epidemiology, including the extent to which New Yorkers had bent the pandemic

curve downward, and balancing the potential benefit to SWDs of some in-person educational services

with the public health risks inherent in such services, Mayor de Blasio and Chancellor Carranza

permitted certain limited related services this summer for students with 12-month IEPs. Id. ¶¶ 10, 11.

       After examining the summer experiences, DOE determined in August to offer parents of all DOE

students the option to attend school through either 100% remote instruction (i.e., at home) or a

combination of remote instruction and in-person instruction in public school buildings (“blended

learning”). Id. ¶¶ 12, 13. Any plans had to account for the need to maintain a minimum of six feet of

social distancing and cleaning of classrooms on a regular basis. Id. The models are explained at

https://www.schools.nyc.gov/school-year-20-21/return-to-school-2020/school-schedules.

       Beginning in August, parents of all DOE students were contacted and afforded the opportunity to

opt into full time remote instruction. Id. If a parent did not opt into full time remote instruction, the


                                                      7
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 13 of 30




student was scheduled for blended learning (a mix of in-person and remote instruction). At this point,

42% of all families have opted for 100% remote instruction. See id. The remaining families have been

scheduled for blended learning. See id. In terms of families of students with disabilities, 42.6% have

opted for 100% remote instruction; and 57.4% have opted for or been assigned to blended learning. Id. ¶

12. A child who is slated for blended learning can move at any time to 100% remote instruction, but the

reverse can occur only at specified times during the school year. Id.

       For those families of students with disabilities who opt for blended learning, DOE schools will

be providing special education programs and services to these students according to the students’

IEPs to the extent feasible through the DOE’s blended learning models. Id. ¶ 13. These models include

an in-person instructional component in school buildings and a remote component, generally composed

of synchronous (i.e., in-person classroom instruction or live video instruction that permits interaction

between the teacher and students) and asynchronous instruction (i.e., student directed projects, recorded

lessons, etc.). Id. Related services will be provided both in–person and remotely. For students whose

families have opted for remote learning only, DOE will provide special education programs through a

combination of synchronous and asynchronous instruction. Id. Related services will largely be provided

remotely, as they were done in the spring, although depending on demand and provider availability,

some students may be able to receive in-person related services, if that is the family’s preference. To

ensure the health and safety of students with disabilities and those providing special education services,

we have released detailed information concerning the protocols for delivery of in-person services and

special education assessments. Id. In addition, all teachers will have daily office hours during which

students and Parents may discuss school work, the student’s progress, and other issues of concern.

Information on how students with disabilities will be educated this fall can be found at:




                                                    8
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 14 of 30




https://www.schools.nyc.gov/learning/special-education/special-education-in-blended-and-remote-

settings.

        For certain students with more significant disabilities (e.g., students with severe autism with IEP

recommendations for classes with particularly low student to staff ratios, i.e., 6 students to 1 special

education teacher to 1 paraprofessional), in District 75 schools, which service exclusively special

education students who need the support of a specialized school, DOE recognized that the small class

size afforded the possibility for these students to access more days of in-person learning. Id. ¶ 14. Where

classrooms are large enough to permit social distancing by students and staff, schools may permit these

students to attend in person for 100% of the school day in a school building. Id. Prioritizing a return to

full-time, in person learning for these small, intensive classes makes sense because these students are

among DOE’s highest need students and may have greater difficulty continuing to make meaningful

educational progress in a remote environment than their peers, disabled or otherwise. Id. Indeed,

although the DOE has just announced a phased in approach for students to begin in-person blended

learning, District 75 schools are included in the first cohort, to start in person instruction on Monday,

September 21, 2020. Id.

        DOE developed new forms to document and tailor the special education services offered to

students with disabilities and capture parental preferences and input: the Program Adaptation Document

(PAD) and the Related Services Adaptation Document (RAD), for special education and related services

respectively. Id. at ¶¶ 16, 17. Families of SWDs are being contacted by DOE staff to discuss, inter alia,

instructional service choices and ramifications, as well as the modes of service delivery that will be

utilized. Id. The DOE continues to carefully weigh the needs of students, teachers, parents, and the

community at large as it navigates its approach to the beginning the 2020-2021 school year, recognizing




                                                     9
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 15 of 30




that individual portions of the school system even individual school buildings, may require an

individualized, tailored and flexible approach. See, generally, Foti Decl.

                                              ARGUMENT

                                                 POINT I
                       PLAINTIFFS’ MOTION FOR PRELMINARY
                       INJUNCTIVE RELIEF SHOULD BE DENIED
       In all cases, “[a] preliminary injunction is an extraordinary remedy never awarded as of right.”

Winter v. NRDC, Inc, 555 U.S. 7, 24 (2008). In order to prevail, Plaintiffs must show (1) that they have a

clear or substantial likelihood of success on the merits; (2) that they will likely suffer irreparable injury

in the absence of the requested preliminary injunctive relief; (3) that the balance of equities tips in

Plaintiffs’ favor; and (4) that a preliminary injunction is in the public interest. See North Am. Soccer

League, LLC v. United States Soccer Fed’n. 883 F.3d 32, 37 (2d Cir. 2018) (where Plaintiffs seek a

mandatory preliminary injunction, altering the status quo, there is a heightened legal standard of “a clear

or substantial likelihood of success on the merits.”). Plaintiffs have not met any of these requirements.

   A. Plaintiffs Do Not Have a Clear or Substantial Likelihood of Success on the Merits because
      States and Localities Have Broad Discretion to Consider Public Health and Safety in
      Determining When and How to Provide Services During an Emergency, including the Closure
      of School Buildings and the Provision of Remote Educational Services.

       It is well-settled that “a community has the right to protect itself against an epidemic of disease

which threatens the safety of its members.” Jacobson, v. Massachusetts, 197 U. S. 11, 27 (1905)

(internal quotation marks omitted). As the Court further explained:

               [T]he liberty secured by the Constitution of the United States to every
               person within its jurisdiction does not import an absolute right in each
               person to be, at all times and in all circumstances, wholly freed from
               restraint. There are manifold restraints to which every person is
               necessarily subject for the common good. On any other basis organized
               society could not exist with safety to its members. Id. at 26.




                                                     10
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 16 of 30




        Thus, states and localities may take action in response to a public emergency that “necessarily

restricts activities that would normally be constitutionally protected….” United States v. Chalk, 441

F.2d 1277, 1281 (4th Cir. 1971) (judicial review of a mayoral executive order limited to whether an

action was taken in good faith and whether some factual basis exists for the decision); see also Prince v.

Massachusetts, 321 U.S. 158 (1944); In re Abbott, 954 F.3d 772, 772 (5th Cir. 2020); Hickox v.

Christie, 205 F. Supp. 3d 579 (D.N.J. 2016). Courts review the use of emergency powers with deference,

recognizing that the executive and legislative branches must be able to quickly and decisively respond to

a public health crisis. Jacobson, 197 U.S. at 29; Abbott, 954 F.3d at 772. Further, as the Jacobson Court

directed, "[i]t is no part of the function of a court" to decide which measures are "likely to be the most

effective for the protection of the public against disease." Id. at 30. As explained by the Supreme Court,

a "court would usurp the functions of another branch of government if it adjudged, as a matter of law,

that the mode adopted under the sanction of the state, to protect the people at large was arbitrary, and not

justified by the necessities of the case." Geller v. De Blasio, 2020 U.S. Dist. LEXIS 87405, *8 (S.D.N.Y

May 18, 2020) citing Jacobson.

        Especially pertinent to the case at bar, in South Bay United Pentecostal Church v. Newsom, the

Chief Justice succinctly explained why COVID-19-related issues are best left to the discretion of states

and localities:

                  The precise question of when restrictions on particular social activities
                  should be lifted during the pandemic is a dynamic and fact-intensive
                  matter subject to reasonable disagreement. Our Constitution principally
                  entrusts the safety and the health of the people to the politically
                  accountable officials of the States to guard and protect. When those
                  officials undertake to act in areas fraught with medical and scientific
                  uncertainties, their latitude must be especially broad. Where those broad
                  limits are not exceeded, they should not be subject to second-guessing by
                  an unelected federal judiciary, which lacks the background, competence,
                  and expertise to assess public health and is not accountable to the people.
                  140 S. Ct. 1613, 1613, (2020) (internal citations omitted).



                                                      11
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 17 of 30




       Furthermore, as recently explained in McCarthy v. Cuomo, 2020 U.S. Dist. LEXIS 107195

(E.D.N.Y. June 18, 2020), "courts across the country...have overwhelmingly upheld COVID-

related state and local restrictions on gatherings over the last few months, citing Jacobson. [internal

citations omitted]. Plaintiffs have presented no argument which would make their challenge likely to

succeed where so many others have failed.” Id. at *10.

       Here, Plaintiffs ask the Court to direct the NYC Defendants to immediately re-open the City’s

school buildings for 100% in-person learning for SWDs in seeming disregard of the current public

health crisis. Plaintiffs effectively are asking this Court to supplant Governor Cuomo’s and Mayor de

Blasio’s Executive Orders and declare that the interests of SWDs in receiving in-person instruction

trumps the right of all other New Yorkers to remain safe. But the decision to close the school buildings

was a considered, good-faith response to the imminent and deadly threat the COVID-19 pandemic poses.

       The Mayor’s and the Chancellor’s decision to offer blended learning for the term commencing in

September 2020, where students are in school on some days and engage in remote learning on other

days, has a real and substantial relationship to public health. The COVID-19 pandemic is exactly the

kind of public health crisis for which deference to the expert judgment of public health officials

concerning the dangers of engaging in public activities with other people is essential under Jacobson

and South Bay. There is no vaccine or proven and effective treatment for COVID-19. (Health Decl. ¶

9). Children do become infected with COVID -19. (Health Decl. ¶ 20). Recent studies have found that

children can have very high viral loads even if they are asymptomatic and that children over the age of

10 transmit the virus as effectively as adults. (Health Decl. ¶¶ 24, 25). The danger is that if children

become infected at school, they may transmit the virus to other children, staff and the people they live

with. (Health Decl. ¶ 26).




                                                  12
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 18 of 30




       In the opinion of the public health experts at DOHMH, New York City’s success in going from

the epicenter of the pandemic in the United States in March and April, to having low rates of new cases,

hospitalizations and deaths, is the result of the physical distancing measures that were adopted by the

City and State, including the closure of schools. (Health Decl. ¶ 15) However, the virus is still being

transmitted, and the relaxation of physical distancing measures will almost certainly result in increases

in the number of people infected. This has been the experience in other localities, states and countries.

(Health Decl. ¶ 27.) The emergency occasioned by COVID-19 is on-going, and the NYC Defendants

have an on-going responsibility to the public to contain the spread of the virus to prevent serious

medical complications and death. It is necessary to limit the number of days students are in school to

maintain physical distancing. This is because most classrooms are not large enough to allow a full

classroom of students to stay six feet apart. Further, when all students are in school, hallways and other

common spaces may become very crowded. (Health Decl. ¶ 19) Legal precedent and medical knowledge

demonstrate that the City and State have acted appropriately within their emergency powers.

       Plaintiffs essentially argue that the NYC Defendants have made an ill-informed policy judgment

regarding the safety of in-person learning. They cite to scientific studies and opinions that contradict the

public consensus on the safety of in-person learning. As the Second Circuit made clear in Phillips v.

City of New York, (775 F.3d 538 (2d Cir. 2015) those opinions are legally irrelevant where issues of

public policy are squarely at issue. The Second Circuit found meritless Plaintiff’s claims that a statute

mandating vaccinations to attend any school in New York State was impermissible, and holding

“Plaintiffs argue that a growing body of scientific evidence demonstrates that vaccines cause more harm

to society than good, but as Jacobson made clear, that is a determination for the legislature, not the

individual objectors.” Id. at 542. For all of these reasons, Plaintiffs’ request for injunctive relief

requiring the immediate resumption of full time in-person learning should be denied.



                                                    13
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 19 of 30




   B. Plaintiffs’ claims against the NYC Defendants are meritless because DOE has not changed
      the Special Educational Placement for any of its Students with Disabilities without Parental
      Consent

       The nub of Plaintiffs’ argument is that remote instruction by definition is a change in the

educational placement of any SWD who was educated in a school building prior to the COVID-19

pandemic. This argument is controverted by the implementation guidance provided by the U.S.

Department of Education and the State Education Department, both of which recognize remote

instruction as an alternative mode of instructional delivery to provide FAPE to SWDs. Plaintiffs’ claims

are controverted by the undisputed fact that every NYC public school student – general education and

SWD alike – was and continues to be offered the same educational opportunities during the pandemic.

All were offered remote instruction this past spring, with DOE providing devices when needed

(principally i-Pads and Chromebooks), along with internet access. Beginning in August, all families

have been offered the option to have their children receive either 100% remote instruction or blended

instruction. Hence, all SWDs are being offered education that will provide them with the FAPE offered

to them through their IEPs, which also constitutes their pendency placements, assuming that there are

pending IDEA “proceedings” that trigger 20 U.S.C. § 1415(j), which mandates the maintenance of a

student’s current educational placement. Instead, the transition to remote learning for all students was a

system-wide administrative decision. In N.D. v. State Dep’t of Educ., 600 F.3d 1104 (9th Cir. 2010), the

Ninth Circuit held that “Congress did not intend for the IDEA to apply to system wide administrative

decisions” which affect all students, disabled and non-disabled alike. Accordingly, pendency is not

applicable to such administrative decisions. Id. at 1116. Moreover, the FAPE offered is being provided

in the least restrictive environments available during the pandemic. Finally, it should be noted that had

New York ceased to provide educational services altogether to stem the pandemic, which it did not, no

student would have been entitled to educational services.



                                                   14
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 20 of 30




   C. To the Extent that a Student with a Disability enrolled in a NYC Public School is Currently
      Struggling or Believes that She was Denied a FAPE, that Student has Multiple Avenues for
      Redress and in any Event, is Required to Exhaust IDEA’s Administrative Remedies Prior to
      Filing a Lawsuit.
      The IDEA contains a mandatory exhaustion provision that requires exhaustion of administrative

remedies before the filing of a civil action. 20 U.S.C. § 1415(i)(1)(A).         In addition, the IDEA’s

exhaustion requirement applies to non-IDEA claims that seek relief that is available under the IDEA. 20

U.S.C. § 1415(l). The Second Circuit has expressly noted that “[i]t is well settled that the IDEA requires

an aggrieved party to exhaust all administrative remedies before bringing a civil action in federal or state

court[.]” J.S. v. Attica Cent. Sch., 386 F.3d 107, 112 (2d Cir. 2004).

       “The IDEA’s administrative procedures test whether the school has met [its] obligation[s] – and

so center[s] on the Act’s FAPE requirement. Fry v. Napoleon Cmty. Sch., 137 S.Ct. 743, 754 (2017). In

this case, the complaint centers on the allegation that nationwide, SWDs were and continue to be

provided remote instruction in the wake of the COVID-19 pandemic, which purportedly deprives them

of FAPE, both by the remote instruction and the alleged exclusion of their Parents from the decision of

school districts to move to remote instruction. This is evident from the face of the Complaint, even

though many of Plaintiff’s IDEA claims are styled as § 1983 claims. See Complaint, First Claim – 42

U.S.C. § 1983, ¶156 (FAPE deprivation); Second Claim – 42 U.S.C. § 1983, ¶ 159 (FAPE deprivation

without due process); Third Claim – IDEA, ¶¶162-64 (Violation of IDEA’s procedures for parental

participation resulting in FAPE deprivation); Fourth Claim – IDEA, ¶¶167-168 (IDEA Pendency

violation); Fifth Claim – IDEA ¶170 (Failure to provide FAPE pursuant to proper IEPs); Sixth Claim –

State Law ¶¶175-176 (Failure to follow state procedures denied FAPE to Plaintiff students); Seventh

Claim – 29 U.S.C. § 794, ¶178 (Discrimination by failing to provide access to FAPE pursuant to

Plaintiff students’ IEPs); Eighth Claim – 29 U.S.C. § 794, ¶¶181-182 (Remote instruction resulted in

FAPE deprivation, which in turn led Plaintiff Parents to pay for educational services and some lost



                                                    15
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 21 of 30




income or employment); Ninth Claim – 29 U.S.C. § 794, ¶185 (FAPE Deprivation); Tenth Claim – 42

U.S.C. § 12101, ¶¶ 188-189 (Discrimination on the basis of failure to provide FAPE via in-person

special education services); Eleventh Claim – Violations of State Constitutions or Statutes, ¶¶192-194

(State law violations deprived Plaintiff-Students of educational benefits). Because the gravamen of the

complaint concerns claims that allegedly constitute IDEA violations, they must be exhausted under the

IDEA’s administrative due process hearing system, 20 U.S.C. § 1415(l); Fry, supra, 137 S.Ct. at 756.

Since Plaintiffs must exhaust their administrative remedies, and have failed to do so, the complaint must

be dismissed.

       The NYC Defendants anticipate that Plaintiffs will raise two arguments to avoid the exhaustion

requirement. First, they will likely argue that their claims are systemic and therefore exhaustion should

be excused because the IDEA’s administrative due process system (including New York’s impartial due

process system for adjudicating IDEA disputes) cannot redress their claims. Second, they will likely

argue that because they seek “pendency,” their claims need not be exhausted. Both of these arguments

are without merit.

       First, that claims are alleged to be systemic does not, standing alone, excuse Plaintiffs’ failure to

exhaust.   While an impartial hearing officer (“IHO”) may not be able to order 100% in-person

instruction to SWDs this fall, an IHO is empowered to order an individualized remedy based on the

impartial hearing record when a student has been denied a FAPE. 8 NYCRR § 200.5(j)(4)(i). That the

IHO does not have authority to order all of the relief requested does not excuse a Plaintiff’s failure to

exhaust. See Student A. v. San Francisco Univied Sch. Dist., 2020 U.S. Dist. LEXIS 19191 at *13 (N.D.

Cal. 2020), citing Hoeft v. Tucson Unified Sch. Dist., 967 F.2d 1298, 1303-04 (9th Cir. 1992). Moreover,

in this case exhaustion would be particularly appropriate because the nub of Plaintiffs’ legal theory is the

assumption that remote instruction is educationally inadequate. Both the U.S. Department of Education



                                                    16
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 22 of 30




and the New York State Education Department have stated that remote instruction is just another mode

of service delivery and does not, by itself, deprive an SWD of FAPE. Their interpretation of special

education implementation is entitled to deference. Moreover, the IDEA’s administrative hearing process

is particularly well-suited to determining this issue for individual students. As explained in Hoeft:

               Exhaustion of the administrative process allows for the exercise of
               discretion and educational expertise by state and local agencies, afford full
               exploration of technical educational issues, further development of a
               complete factual record, and promotes judicial efficiency by giving these
               agencies the first opportunity to correct shortcomings in their educational
               programs for disabled children. Hoeft at 1303.

Here, as in Hoeft, there are myriad factual questions for a hearing officer to resolve—including the

effects of a student’s particular impairments in a remote learning environment and their ability to

interact with technology— to determine whether an individual Plaintiff can receive a FAPE remotely.

See Doe v Arizona Dept. of Educ., 111 F3d 678, 683 (9th Cir 1997) (rejecting a class claim that

exhaustion was not required where “the “court might have to resolve a number of factual issues within

the Department's expertise” to determine whether individual students are receiving a FAPE and further

holding that the fact that “the class might not get class-based or injunctive relief is not decisive.”).

       Moreover, given that Parents have two instructional options from which to choose for their

children this fall – 100% remote instruction or blended instruction, which is composed of part-time in-

person instruction in school buildings and part-time remote instruction – excusing Plaintiffs’ failure to

exhaust would deprive this Court of a factual basis and the expertise of the IHO in determining the legal

sufficiency of these models in practice. It would also deprive state and local agencies of the opportunity

to correct shortcomings that are revealed through the administrative hearing process. Given that this

endeavor is only months old, any determination by this court would be premature and would result in

this Court substituting its judgment for those with the educational expertise and responsibility to

implement the system. Hence, exhaustion is required.

                                                      17
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 23 of 30




       Second, should Plaintiffs argue that pendency excuses exhaustion, they would be mistaken. As

explained above, the NYC SWDs are being offered their pendency placements –the educational

programs set forth on their IEPs. The fact that implementation will be either fully remote or blended

learning, a choice made by the Parent, means that the Parent has had input into the decision. Hence,

assuming that this lawsuit is a proceeding that triggers IDEA’s pendency provision, the last agreed-on

placement is being offered to the NYC Plaintiff students. Student X v. New York City Dep’t of Educ.,

2008 U.S. Dist. LEXIS 88163, at *61 (E.D.N.Y. Oct. 30, 2008).

       Plaintiffs’ self-cure proposal of pendency vouchers or a la carte publicly-funded services of the

parents’ choosing would change the student’s placement and, in any event, has not been agreed to by

DOE or by the State Education Department. Thus, it is not a pendency placement. Rather, Plaintiffs’

proposal is an attempt to impose on DOE the cost of a Parent’s unilateral placement of the child in

private school or with private providers.. This proposal was rejected by the Second Circuit in De

Paulino v. N.Y.C. Dep't of Educ., 959 F.3d 519, 531 (2d Cir. 2020). It should be rejected by this Court

now.

       Finally, it should be noted that Parents have a number of available avenues if they believe that

their child’s special educational program is not working. They can ask to have their child’s IEP

reviewed through an IEP meeting or they can ask DOE to reevaluate their child if they believe that their

child’s needs have significantly changed. 8 NYCRR § 204. In either case, an IEP team that includes the

Parent would be convened to review the child’s IEP and, if warranted, revise the recommended program

on the IEP. 8 NYCRR §§ 204(b), (e)(i), (g). Under certain circumstances, DOE may agree to fund a

private assessment of the child. As already discussed, a Parent may also file a Due Process Complaint to

initiate IDEA administrative review. In New York, that review is a two-tier process composed of an

initial impartial hearing with an administrative trial. Any party who feels aggrieved by the impartial



                                                  18
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 24 of 30




hearing decision may appeal it to the Office of State Review in the State Education Department, whose

decision is final in the administrative review process, and may be appealed by any aggrieved party to

federal or state court. 20 U.S.C. §§ 1415(f)-(i).

   D. Plaintiffs Have Not Shown That They Are Likely to Suffer Irreparable Injury Absent an
      Award of Preliminary Injunctive Relief

        “Irreparable harm is ‘injury that is neither remote nor speculative, but actual or imminent and

that cannot be remedied by an award of monetary damages.’” New York v. Actavis PLC, 787 F.3d 638,

660 (2d Cir. 2015) (internal citations omitted). Here, the relief Plaintiffs seek—provision of full time, in-

person learning—would change the status quo, not preserve it, in a manner that would threaten the

health of the Plaintiffs by unnecessarily exposing them to an enhanced risk of contracting the COVID-

19 virus. It cannot be credibly disputed that Plaintiffs have been provided with educational services,

including those recommended on their IEPs, by comparable service delivery models to those provided to

general education students. See generally Foti Decl. To the extent that in an individual case, a SWD may

be struggling or has regressed (as compared to a general education student) – which is not shown in

Plaintiffs’ motion -- the SWD has a number of options to have her IEP program reviewed and changed if

necessary. See supra at Point I.C. Finally, there is the possibility of compensatory services if warranted.

However, all of these possibilities are speculative at this point, and can be better addressed, if needed,

through readily available avenues.

       Plaintiffs have failed to include facts sufficient to demonstrate that any individual Plaintiff has,

in fact, regressed during the pandemic, which further dooms their application for injunctive relief.

Counsel for Plaintiffs merely states in conclusory fashion that all students’ IEPs have not been properly

implemented because of the fact of remote learning, and draws from that assertion the dubious

conclusion that all students have therefore been denied a FAPE. There is no mention whatsoever, for

example, of the particular services that each purported class members did not receive or how the

                                                     19
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 25 of 30




transition to remote learning affected each individual student’s ability to make educational progress,

which is insufficient. See J.C. v. Fernandez, 2020 U.S. Dist. LEXIS 125951, *2 (TRO and PI denied

where because “no substantial evidence” was submitted in support of the argument of irreparable harm;

in its place was only counsel's argument that a failure to implement the IEPs in their entirety constitutes

per se irreparable harm.”); Contrariwise, the NYC Defendants have introduced evidence in admissible

form outlining the steps the DOE has taken to minimize the disruption that the pandemic is causing,

which is further reason to deny the request for injunctive relief. See id.

       Further, the “self cure” remedies proposed by plaintiffs would circumvent the Burlington/Carter

analysis and in any event, constitute a species of money damages. Under plaintiffs’ proposed pendency

voucher, Parents would get to unilaterally choose the privately-provided services to be provided to their

children at public expense. They would not need to show that DOE has failed to offer a FAPE. They

would not need to show that the unilateral services they have chosen provide an appropriate program.

Moreover, Plaintiffs just assume the equities favor themselves given the pandemic. This turns on its

head the Burlington/Carter test for tuition reimbursement of unilateral placements. It also brings into

sharp focus the fact that the goal of this voucher is public funding of private services or tuition – it

essence, money damages. It is black letter law that money damages do not constitute irreparable injury.

Borey, 934 F.2d at 34. For this additional reason, plaintiffs are not likely to suffer irreparable harm in

the absence of an injunction.

    E. Both the Balance of the Equities and the Public’s Interests Favor a Denial of Plaintiffs’
    Request for Preliminary Injunctive Relief.

       “Where the Government is the opposing party, the final two factors in the preliminary injunction

analysis—the balance of the equities and the public interest—merge.” Barbecho v Decker, 2020 US

Dist. LEXIS 82978, at *17 (SDNY May 11, 2020). Here, there is no question that an injunction

requiring DOE to provide immediate in-person instruction would not serve the public’s interest. First, it

                                                     20
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 26 of 30




should be noted that Plaintiffs devote only a single paragraph in their memorandum of law in support of

the argument that the public would benefit from such an order. They do not offer any compelling

rationale for their position. They instead cite to Murphy v. Arlington Central School District BOE, 297

F.3d 195 (2d Cir. 2002), which stands for the now well-settled proposition that if a school district

unilaterally modifies a student’s pendency placement, a parent may challenge that modification in

federal court without first exhausting administrative remedies.. It is unclear what bearing this

proposition has on the issue of whether in-person learning and the provision of a bank of funds to

parents of SWD would work in favor of the public’s interest. As noted above, Plaintiffs either

misunderstand or mischaracterize the role that pendency plays in this case. In any event, that issue goes

to the merits, and not to the question of equities and interests.

               On the one hand, the government has a strong interest in protecting the public health and

welfare. See Connecticut Citizens Defense League, Inc. v Lamont, 2020 US Dist. LEXIS 99872, at *30

(D Conn June 8, 2020) (“[T]here is no doubt that the Governor and the Commissioner have a

compellingly important government interest: protection of …Connecticut residents generally from

infection by the COVID-19 virus”); V.D. v New York, 403 F Supp 3d 76, 87 (EDNY 2019) (upholding

exclusion from school for failure to obtain vaccinations noting “a state's strong interests in protecting the

public health and welfare.”). Given the current understanding of the virus and its transmission, viewed in

the context of the enormous public health challenges it has created, there is no plausible argument that a

mandate of immediate full in-person learning would serve the public’s interest as a whole. See Health

Decl. ¶¶ 19, 26, 27; Ass'n of Jewish Camp Operators v Cuomo, 2020 US Dist. LEXIS 117765, at *61

(NDNY July 6, 2020) (denying request for injunctive relief in part due to public interest considerations

and reasoning that “[g]iven the unprecedented nature of the COVID-19 pandemic, the deadly nature of

the virus itself, the lack of a vaccine at the time of this writing, and lack of scientific agreement about its



                                                      21
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 27 of 30




transmission, the Court concludes that the issuance of an injunction is not in the public interest at this

time.”). On the other side of the equation, while many students would likely benefit from more in-person

learning, Plaintiffs have not offered any compelling rationale for the proposition that the public as a

whole would benefit, nor any explanation of why the potential for individualized benefits to a select

group outweighs the obvious risks inherent in mandating the immediate resumption of full in-person

learning to the public as a whole.

               Neither is there any plausible, compelling argument that an immediate independent re-

evaluation of all special education students’ IEPs and an award of a bank of money to parents of SWD

to prospectively fund additional special education services would serve the public’s interests. As noted

above, the City is in the midst of a financial crisis, with billions of dollars in budget deficits. The DOE is

currently focusing all of its efforts and resources on school re-opening. See generally Foti Decl. While

there may be an argument (unarticulated by Plaintiffs) that in-person learning and a bank of funds to pay

for prospective services would be in the interest of these Plaintiffs, there is no compelling argument that

this situation would benefit the public as a whole. Id. at *61. For all these reasons, the court should deny

Plaintiffs’ preliminary injunction application.

                                                  POINT II

                       PLAINTIFFS’   COMPLAINT   SHOULD   BE
                       DISMISSED BECAUSE THE COURT LACKS
                       SUBJECT MATTER JURISDICTION AND THE
                       COMPLAINT FAILS TO STATE A CLAIM UPON
                       WHICH RELIEF CAN BE GRANTED.
       A. The Court Lacks Subject Matter Jurisdiction Because Plaintiffs
          Have Failed to Exhaust their Administrative Remedies
       The Court is respectfully referred to Point I.C. above, for a complete discussion of the

requirement that Plaintiffs exhaust their administrative remedies.        The failure to exhaust required

administrative remedies deprives the Court of subject matter jurisdiction. “A plaintiff's failure to


                                                     22
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 28 of 30




exhaust administrative remedies under the IDEA deprives a court of subject matter jurisdiction. See

Hope v. Cortines, 69 F.3d 687, 688 (2d Cir. 1995)” Polera v Bd. of Educ., 288 F.3d 478, 483 (2d Cir.

2002). Accordingly, pursuant to Federal Rule of Civil Procedure 12(b)(1), the complaint should be

dismissed for lack of subject matter jurisdiction.

        B. The Complaint Should be Dismissed for Failure to State a Claim.
           The Claims in the Complaint are Meritless as a Matter of Law
        The Court is respectfully referred to Point I.A and Point I.B above, for a complete discussion of

the lack of legal merit in Plaintiffs’ claims.

        C. The Complaint Should be Dismissed for Failure to State a Claim Because the Claims
           against the NYC Defendants Are Not Plausible or Sufficiently Pled.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inferences that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). “[D]etermining whether

a complaint states a plausible claim is a context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.” Iqbal, 556 U.S. at 664-65.

        Although voluminous, the Complaint contains no allegations which, if true, would support a

finding that any of the NYC Plaintiffs has suffered a substantive educational deprivation as a result of

school closures – or that they will suffer such a deprivation in the upcoming school year under the two

instructional options being offered to families. Specifically, paragraphs 115 through 118 describe four

Plaintiffs (two from New York City as students with IEPs who were “denied benefits as per their IEP

from the LEA solely because of their disability. Plaintiffs allege that such denial of educational benefits

was in bad faith or a gross misjudgment.” Appendix A describes 37 more students who are alleged to


                                                     23
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 29 of 30




reside in New York City using identical language. Nowhere does the Complaint describe a single IEP

benefit that any Plaintiff did not receive due to the COVID-19-related closure of school buildings.

Even if read indulgently, the Complaint does not assert any facts sufficient to support a finding that any

of the Plaintiff students failed to receive a FAPE due to the school building closures. The allegations in

the Complaint referencing Plaintiffs are cursory, and there are no facts from which a factfinder could

conclude that their rights have been violated under any asserted causes of action– including their IDEA

pendency rights, which the Complaint correctly notes, have been described by the U.S. Department of

Education as requiring “a very fact specific inquiry.” (Complaint, ¶ 95).

       There is simply no authority in the IDEA for the relief Plaintiffs seek. Moreover, Plaintiffs have

failed to provide even the most basic information necessary to assess each SWD’s needs, rendering the

Complaint fatally defective. Plaintiffs improperly invoke the “pendency” provision of the IDEA. Under

this provision, a school district must “continue funding whatever educational placement was last agreed

upon for the child until the relevant administrative and judicial proceedings are complete.” De Paulino,

959 F.3d at 531; see also 20 U.S.C. § 1415(j); N.Y. Educ. Law § 4404(4)(a). What constitutes an

“agreed on placement” is not defined in the IDEA. Student X, 2008 U.S. Dist. LEXIS 88163, at *61. It is

clear, however, that the IDEA’s pendency provision does not contemplate the type of relief sought here:

a “pendency voucher” to be used for instruction and services of their choosing (essentially, prospective

funding for a unilateral placement), an independent re-evaluation of their child, or monetary damages.

       Moreover, the relief sought by plaintiffs would change the last agreed on placement which is

ordinarily the special educational program set forth in the SWD’s IEP. Thus Plaintiffs’ request for that

relief must be evaluated under the above, tradition framework for a party seeking mandatory preliminary

injunctive relief. See L.V. v. N.Y. City Dep't of Educ., 2020 U.S. Dist. LEXIS 120995, *9 (S.D.N.Y. R

& R adopted July 17, 2020) (“Plaintiffs' request for a prospective funding account goes beyond the



                                                    24
        Case 1:20-cv-05878-CM Document 140 Filed 09/18/20 Page 30 of 30




IDEA's stay-put provision, and because Plaintiff' do not meet the standard for this emergency injunctive

relief, it should not be granted at this time.”). In sum, application of Fed. R. Civ. P. 12(b)(6) and the

Iqbal/Twombly standard require dismissal of the Complaint against the NYC Defendants for failure to

state a cognizable claim on behalf of any of the NYC Plaintiffs.

       D. Neither Compensatory Nor Punitive Damages are Available under the IDEA

       Plaintiffs’ IDEA claims seeking compensatory and punitive damages fail because this relief is

not recoverable under the IDEA. See Cave v. E. Meadow Union Free Sch. Dist., 514 F.3d 240, 247 (2d

Cir. 2008) (“Compensatory and punitive damages, as we explained in Polera, are not available under the

IDEA.”). As the Second Circuit stated: “[t]he purpose of the IDEA is to provide educational services,

not compensation for personal injury, and a damages remedy … is fundamentally inconsistent with this

goal.” Polera v. Bd. Of Educ., 288 F.3d 478, 486. Accordingly, plaintiffs’ claims for compensatory and

punitive damages must be dismissed.

                                            CONCLUSION

       For the reasons set forth in this memorandum of law and the accompanying declarations, this

Court should deny Plaintiffs’ application for preliminary injunctive relief and dismiss the Complaint.

Dated: September 18, 2020
       New York, NY
                                             JAMES E. JOHNSON
                                             Corporation Counsel of the
                                              City of New York
                                             Attorney for NYC Defendants
                                             100 Church Street, Room 2-113
                                             New York, NY 10007
                                             Tel: (212) 356-0871
                                             mtoews@law.nyc.gov

                                      By:    /s/ MGT
                                             Mark G. Toews
                                             Janice Birnbaum
                                             Marilyn Richter


                                                   25
